ORDER RE: FILING
YANNELLO, Judge.
The following portion of the Order of September 24, 1984, entered in this case, has been designated for publication:
Counsel frequently seek to bring information or advice to the court’s attention but are not always able to find a provision in the rules specifically allowing for same, particularly in view of the proscriptions of the last sentence of RUSCC 5(d). As a matter of convenience, this court suggests that counsel file a “Motion for Leave to File the Attached [Document]”, which attached and described document may include any statement, status report (if not already ordered by the court), request for conference, or other appropriate document. Preferably, such motion for leave would include a notation of concurrence by the opposing party. If needed, responses and replies to such motions may be filed pursuant to Rule 88.2 (a) and (b). Through such formal filing, service is assured upon the opposing party, such party would be afforded an opportunity to respond, and moreover, if leave is granted, the information forwarded will then be preserved in the official court record.